Opinion issued November 27, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-01-01120-CR
          01-01-01121-CR
 ____________

YARED TREJO MORALES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause Nos. 859043 and 859042



MEMORANDUM  OPINION
	Appellant entered pleas of no contest to charges of aggravated kidnapping
and aggravated sexual assault without a plea bargain agreement.  After preparation
of a presentence investigation report, the trial court sentenced appellant to
confinement for 15 years in each case on October 22, 2001.  Appellant filed timely
pro se notices of appeal.
	The clerk's records were filed in this Court on December 11, 2001.  No
reporter's records were filed because the presence of a court reporter was waived at
both the plea and sentencing hearings.
	We abated the appeals and remanded the cases to the trial court on February
28, 2002 because no brief had been filed and no counsel had entered an appearance
on appellant's behalf.  The hearing was conducted on March 19, 2002.  Appellant was
present and advised the trial court that he wished to pursue the appeals and hire his
own attorney.
	On April 4, 2002, we reinstated the appeals and ordered appellant's brief
due on May 6, 2002.  We received no response.  On June 20, 2002, we notified
appellant that the cases would be set for submission on the record alone without
briefs at a future date.  Again, we received no response.
 Accordingly, we consider the appeals without briefs.  Only the clerk's
records are presented for review.  We have reviewed the records for fundamental
error and find none.  See Ashcraft v. State, 802 S.W.2d 905, 906 (Tex. App.--Fort
Worth 1991, no pet.); Meza v. State, 742 S.W.2d 708, 708-09 (Tex. App.--Corpus
Christi 1987, no pet.).
	We affirm the judgments.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.